—Appeal by the defendant from a judgment of the County Court, Nassau County (Belli, J.), rendered February 8, 1999, convicting her of grand larceny in the second degree, petit larceny (seven counts), tampering with public records in the first degree (seven counts), official misconduct (12 counts), attempted grand larceny in the second degree, grand larceny in the fourth degree (two counts), forgery in the second degree (two counts), attempted tampering with public records in the first degree (two counts), and scheme to defraud in the first degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant knowingly, voluntarily, and intelligently waived her right to appeal, including the right to seek review of the court’s suppression ruling (see People v Kemp, 94 NY2d 831). Santucci, J.P., Altman, Goldstein and Luciano, JJ., concur.